Citation Nr: 1207335	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), as a claim for accrued benefits.

2.  Entitlement to a disability rating in excess of 10 percent for chronic low back strain prior to May 10, 2007, as a claim for accrued benefits.

3.  Entitlement to a disability rating in excess of 20 percent for chronic low back strain beginning March 10, 2007, as a claim for accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1977.  The Veteran also had National Guard service, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  The appellant is the Veteran's surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's claims for disability ratings in excess of ten percent for chronic low back strain, and in excess of ten percent for PTSD.  The Board notes that the Veteran's PTSD disability rating was subsequently raised to 30 percent for the appeal period in the December 2004 rating decision, and his chronic low back strain disability rating was raised to 20 percent in December 2007 (effective March 10, 2007).

The current appeal also comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

The Board notes that the appellant applied for substitution in the Veteran's appeal for increased ratings for PTSD and low back strain in March 2010.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).  In this regard, the appellant has been substituted for the Veteran regarding his pending claims for an increased rating for the claims indicated on appeal.  See BVA Fast Letter 10-30 (August 10, 2010).  (In addition, the RO conducted a special review of the Veteran's claims file in accordance with Nehmer v. U.S. Department of Veterans Affairs based on a possible prior VA benefits claim for one of the three new presumptive diseases, which the RO subsequently denied in a December 2011 rating decision.)

At this time, the Board is remanding the appellant's appeal for entitlement to accrued benefits regarding claims for increased ratings for the Veteran's PTSD and low back strain, and for entitlement to service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for accrued benefits for PTSD and low back strain, the Board finds that in January 2012, the appellant requested a hearing before a Veterans Law Judge at the RO in connection with her claims for "service connected death" and "D.I.C. Benefits."  In this regard, the Board notes that in the case of substitution by an appellant for a Veteran in an accrued benefits claim, the appellant may submit additional evidence regarding the claim, presumably including the opportunity to present such evidence at a Board hearing.  See BVA Fast Letter 10-30 (August 10, 2010).  There is no evidence of record to show that any attempt had been made to develop the appellant's request for such a hearing.  Nor is there any evidence that the appellant has withdrawn her request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).  Also, the hearing request was made within 90 days of the RO's December 2011 certification letter. 

As such, the Board finds that the appellant must be scheduled for an appropriate hearing, and notified of the time and place of the scheduled hearing.  Because such hearings are scheduled by the RO, see 38 C.F.R. § 20.704(a), the Board is remanding the case for that purpose.

Regarding the appellant's claim for entitlement to service connection for the cause of the Veteran's death, a review of the claims file discloses that, in January 2012, the appellant filed a notice of disagreement (NOD) with the December 2011 rating decision, which had denied her claim for service connection for the death of the Veteran.  See 38 C.F.R. § 20.301 (2011).  The appellant has not been furnished a statement of the case to address this issue.  

In this case, under judicial precedent, the appellate process has commenced and the appellant is entitled to a statement of the case.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of the propriety of the denial of service connection for the cause of death of the Veteran must be remanded to the AOJ for additional action.

Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the appellant for an appropriate hearing before a Veterans Law Judge (via Travel Board or videoconference), with appropriate notification to the appellant and her representative.  A copy of the notice provided to the appellant of the scheduling of the hearing should be placed in the record.

2.	The AOJ should issue a statement of the case to the appellant addressing the appeal of the December 2011 decision that denied her claim for service connection for the death of the Veteran.  The statement of the case should include all applicable regulations.  The appellant and her representative must be advised of the need to file a substantive appeal following the issuance of the statement of the case (SOC) if she wishes to complete an appeal from that decision.  If the appellant completes her appeal by filing a timely substantive appeal, the matter at issue should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

